Exhibit 10.46
MANAGING DIRECTOR AGREEMENT
          This Agreement (“Agreement”) is between BearingPoint, Inc.
(“BearingPoint”) and                      (“You” and all similar references),
effective as of                      (the “Effective Date”):

1.   Employment/Exclusive Services. You accept employment as of the Effective
Date on the terms and conditions of this Agreement. You agree to: (a) devote
your professional time and best effort to BearingPoint’s business and to refrain
from professional practice other than on BearingPoint’s behalf; (b) perform all
assigned work faithfully and to the best of your ability at such times and
places as BearingPoint designates; (c) abide by all policies of BearingPoint,
current and future, including the EEO policy attached as Exhibit A, and the
Anti-Harassment policy attached as Exhibit B; (d) comply with the
Confidentiality and Intellectual Property Agreement attached as Exhibit C;
(e) abide by the terms of the Consent Form, concerning personal data, attached
as Exhibit D; (f) agree to, and abide with, the list of Competitive Businesses,
attached as Exhibit E; (g) abide by the Drug-Free Workplace policy attached as
Exhibit F, and the Information Technology Use policy attached as Exhibit G; and
(h) comply with the Corporate Sponsored Credit Card Agreement attached as
Exhibit H.       By executing this Agreement, you represent and confirm that you
are not bound by any covenant restricting you from being employed at
BearingPoint or from performing your duties as an employee and Managing Director
under this Agreement.   2.   Compensation and Benefits. As of the Effective
Date, BearingPoint will pay you a base salary, less withholding and deductions,
payable in accordance with BearingPoint’s normal payroll practices. From time to
time, BearingPoint may adjust your salary and other compensation in its
discretion. During your employment, you will be eligible to participate in
employee compensation or benefit plans (including group medical and 401(k)),
incentive award programs, and employee stock option or purchase plans and to
receive other fringe benefits that BearingPoint makes generally available to
employees in your position. BearingPoint may amend or discontinue any of its
plans, programs, policies and procedures at any time for any or no reason with
or without notice.       As a condition of receiving any stock options,
restricted stock or other equity awards, you will be required to enter into a
separate stock option, restricted stock or other agreement that will provide
(among other things) for the termination of your stock options or other equity
awards and a payment to BearingPoint or its designee of some or all of your gain
if you violate Sections 1(d), 3, 4, 5, and/or Exhibit C of this Agreement. You
also agree and authorize BearingPoint to deduct or withhold from your base
salary or other compensation amounts which are owed to BearingPoint or for any
other lawful purpose.   3.   Duty of Loyalty. You acknowledge and agree that you
owe a fiduciary duty of loyalty, fidelity and allegiance to act at all times in
the best interests of BearingPoint and to do no

- 1 -



--------------------------------------------------------------------------------



 



    act that would injure the business, interests, or reputation of
BearingPoint. You understand and agree that you will not divert business from
BearingPoint to a Competitive Business, prepare for a future competitive venture
or engage in self-dealing while in BearingPoint’s employ. In keeping with these
duties, you shall make full disclosure to BearingPoint of all business
opportunities pertaining to BearingPoint’s business and shall not appropriate
for your future benefit business opportunities of BearingPoint.   4.   Conflicts
of Interest. You understand and agree that any direct or indirect interest in,
connection with, or benefit from any outside activities, particularly commercial
or consulting activities, which interest might in any way adversely affect
BearingPoint, involves a possible conflict of interest. Consistent with your
fiduciary duties to BearingPoint, you agree that you shall not knowingly become
involved in a conflict of interest with BearingPoint or upon discovery of such a
conflict, permit it to continue. You also agree to disclose promptly to
BearingPoint’s General Counsel any facts which might involve such a conflict of
interest that has not been approved by BearingPoint’s Board of Directors.   5.  
Covenants. In consideration of your employment, special training, access to
Proprietary Information and eligibility for stock options, restricted stock or
other equity awards, you agree to the following obligations that you acknowledge
are reasonably designed to protect BearingPoint’s legitimate business interests
without unreasonably restricting your ability to earn a living after leaving
BearingPoint.

  a.   Non-Disclosure. To assist you in performing your duties, BearingPoint
agrees to provide you special training regarding its business methods and access
to certain confidential and proprietary information and materials belonging to
BearingPoint and to third parties, including its Clients and Prospective Clients
who have furnished information to BearingPoint. You will be entrusted with
business opportunities of BearingPoint and placed in a position to use and
develop business goodwill on BearingPoint’s behalf. You agree that all of this
non-public information, including the identities of BearingPoint’s Clients and
Prospective Clients and their key decision makers or other client or prospect
lists, is “Proprietary Information” as defined in Exhibit C. In keeping with the
obligations imposed by Exhibit C, you agree that you will not, at any time
during or after your employment at BearingPoint, make any unauthorized
disclosure of BearingPoint’s Proprietary Information to any third party or
otherwise use such Proprietary Information to BearingPoint’s competitive
disadvantage.     b.   Non-Competition. While employed with BearingPoint and for
18 months after your termination or resignation, for whatever reason, you will
not, directly or indirectly, on your own behalf or on behalf of a Competitive
Business (as specified in Exhibit E), in any geographic area or market where you
(or a direct report of your business unit) provided BearingPoint Services during
the preceding 12 months: (i) engage in or be employed by or affiliated with a
Competitive Business in which you perform the same or similar duties or
responsibilities or provide comparable services that you performed or provided
while employed as a

- 2 -



--------------------------------------------------------------------------------



 



      Managing Director of BearingPoint; (ii) offer to provide to any Client or
Prospective Client similar services in the same line of business to those which
you conducted, provided or offered to provide while employed by BearingPoint;
(iii) render advice or services to, or otherwise assist, any Competitive
Business in rendering advice or services similar to that advice or services
offered or provided by BearingPoint through you or your business unit to any
Client or Prospective Client; (iv) divert or attempt to divert any Client or
Prospective Client from BearingPoint to a Competitive Business; (v) transact any
business with any Client or Prospective Client which, in any manner, would have,
or is likely to have, an adverse effect upon BearingPoint’s existing or
prospective business relationships; and/or (vi) develop, acquire or maintain an
ownership interest in a Competitive Business, provided that ownership interest
of less than 5% of the outstanding capital stock of a publicly traded
Competitive Business shall not be a violation of this provision. If BearingPoint
abandons a particular aspect of its business (i.e., ceases providing such
services with the intention to permanently refrain from such aspect of the
business), then this covenant shall not apply to such former aspect of
BearingPoint’s business.     c.   Non-Solicitation of Clients and Prospective
Clients. During your employment with BearingPoint and for a period of 18 months
after your termination or resignation, for whatever reason, you agree not to
take any action to, or do anything reasonably intended to, solicit any Client or
Prospective Client on your own behalf or on behalf of a Competitive Business (as
specified in Exhibit E) or otherwise influence or attempt to influence any
Client or Prospective Client to cease or refrain from doing business, or reduce
the Client’s business, with BearingPoint. The term “solicit” includes any direct
or indirect approach, verbal or written, to a Client or Prospective Client
containing an offer, announcement, request, petition, solicitation or other
entreaty that asks, urges, encourages, invites, moves or otherwise persuades a
Client or Prospective Client to contact or respond to you or a Competitive
Business for business purposes. You understand and agree that impermissible
solicitation includes, but is not limited to, informing any Client or
Prospective Client of your intent to form or join a Competitive Business or
announcing to any Client or Prospective Client your departure from BearingPoint
or your forming or joining a Competitive Business. You also agree not to make
any public or private false, derogatory or disparaging comments about
BearingPoint (or its employees) to any Clients or Prospective Clients or act in
any manner that could reasonably be expected to result in damage to the goodwill
or business reputation of BearingPoint.     d.   Non-Solicitation of Employees.
While employed with BearingPoint and for 18 months after your termination or
resignation, for whatever reason, you agree not to hire, employ, solicit for
employment or attempt to hire or assist a Competitive Business (as specified in
Exhibit E) in doing so any employee of BearingPoint or any former employee who
left BearingPoint within 12 months before or after your termination or
resignation. This prohibition applies to any direct or indirect, written or
verbal, contact for employment purposes and includes, but is not limited to,
notice of alternative job opportunities, responses to employee inquiries,

- 3 -



--------------------------------------------------------------------------------



 



      referrals to hiring managers or providing employee identity, contact,
performance or compensation information to a Competitive Business or its
representative. Impermissible solicitation also includes any direct or indirect
offer to engage or retain a BearingPoint employee or former employee as an
employee, agent, consultant, independent contractor or in any other capacity to
perform services for a person or entity other than BearingPoint.

6.   Remedies. In addition to and without limiting any remedies in law or in
equity that may be available to BearingPoint for breach of this Agreement,
including, but not limited to, injunctive and other equitable relief, you also
agree to the following obligations and accept the following consequences:

  a.   Compensation Forfeiture. If BearingPoint determines that you have
breached Sections 3 or 4, you agree to forfeit or repay all salary and other
compensation that you have earned or would otherwise be entitled to from
BearingPoint during any period of disloyalty or conflicting interest. This
compensation forfeiture shall be absolute and not subject to any apportionment
for properly performed services during any period when disloyal acts were
committed. By executing this Agreement, you authorize BearingPoint to engage in
self-help and deduct or withhold from any compensation otherwise due or owing to
you in order to satisfy such forfeiture; provided, however, that any such
deduction or withholding shall occur only at the time when payment of such
compensation would otherwise have been made under the terms of the applicable
policy or plan. You also agree to forfeit and pay to BearingPoint all gains
realized from the disloyal or conflicting acts and to reimburse BearingPoint for
all losses incurred as a result of the disloyalty, including costs and
attorney’s fees.     b.   Injunctive Relief. You acknowledge and agree that
BearingPoint’s remedy at law for any breach of the covenants or other provisions
contained in Sections 3, 4, 5 or Exhibit C would be inadequate and that
BearingPoint shall, in addition to any other remedies, be entitled to a
temporary restraining order, a preliminary and permanent injunction, or other
equitable relief, restraining and enjoining you from committing or continuing to
commit any violation of these covenants. For purposes of any enforcement action,
you stipulate and agree that money damages would be difficult to ascertain and
calculate and an inadequate remedy.     c.   Competitive Injuries. In addition
to injunctive relief, if you breach Sections 3, 4, 5(a), (b) or (c) and/or
Exhibit C, BearingPoint will be entitled to recover its actual and consequential
damages, including its lost profits, attorney’s fees and costs. In addition, you
agree to: (i) repay to BearingPoint the sign-on bonus you received under your
employment offer, if any; (ii) forfeit all stock options, restricted stock and
any other equity or cash awards you have received from BearingPoint; and
(iii) pay to BearingPoint an amount equal to the profits you have realized upon
the exercise of any stock options, sale of any restricted stock or disposition
of any other equity interest received under an equity award from BearingPoint.
These payments shall be tendered to BearingPoint, in cash or by certified check,
within

- 4 -



--------------------------------------------------------------------------------



 



      30 days of your receipt of written notice and demand for payment from
BearingPoint.     d.   Employee Solicitation. In addition to injunctive relief,
if you breach Section 5(d), BearingPoint will be entitled to recover its actual
and consequential damages, attorney’s fees and costs. You agree that actual
damages shall include, but not be limited to, and you agree to pay to
BearingPoint, (i) the costs incurred in hiring a replacement (i.e., advertising
costs, headhunter fees, sign-on bonuses and training costs); (ii) the excess
salary differential, if any, between the replacement and departed employee for a
period of 2 years; (iii) the sign-on bonus the departed employee received under
his or her offer letter, if any; (iv) the training expenses incurred by
BearingPoint in the preceding 24 months on behalf of the departed employee;
(v) all compensation that the departing employee earned or was paid during any
period of disloyalty or conflicting interest; and (vi) all lost profits
sustained as a result of the employee’s departure from BearingPoint. These
payments will be tendered to BearingPoint upon demand, in cash or by certified
check, in not less than quarterly installments over the 24 months following such
breach.

7.   Certain Definitions.       “Cause” means any of the following conduct by
you: (i) embezzlement or misappropriation of corporate funds; (ii) breach of
fiduciary duty or other material acts of dishonesty; (iii) conviction of, or
plea of guilty or nolo contendere to, any felony or misdemeanor involving moral
turpitude; (iv) engaging in conduct that you know or should know could harm the
business or reputation of BearingPoint; (v) material failure to adhere to
BearingPoint’s corporate codes, policies or procedures; (vi) continued failure
to meet performance standards as determined by BearingPoint over two consecutive
performance review periods; (vii) a breach or threatened breach of any provision
of Sections 1(d), 3, 4, 5 or Exhibit C, or a material breach of any other
provision of this Agreement if the breach is not cured to BearingPoint’s
satisfaction within a reasonable period after BearingPoint provides you with
notice (to your address on BearingPoint’s records) of the breach (no notice and
cure period is required if the breach cannot be cured); or (viii) violation of
any statutory, contractual, or common law duty or obligation to BearingPoint,
including without limitation the duty of loyalty.       “Client” means any
person, firm, corporation, partnership, association or other entity that is or
was a client of BearingPoint and with which you had direct or indirect contact
by virtue of and in the course of your employment with BearingPoint or with
respect to which you possess information that is proprietary or confidential to
BearingPoint or the client.       “Prospective Client” means any person, firm,
corporation, partnership, association or other entity that is not a Client but
with respect to whom, within 1 year before your termination or resignation, you:
(i) conducted, prepared or submitted, or assisted in conducting, preparing or
submitting, any proposal or client development or marketing efforts on behalf of
BearingPoint (which includes any subsidiary of BearingPoint

- 5 -



--------------------------------------------------------------------------------



 



    throughout this definition), or a related or affiliated entity, (ii) had
contact with, knowledge of, or access to Proprietary Information or other
information concerning the prospective client, in connection with your
BearingPoint employment; or (iii) dealt with while the person was employed by a
Client but who has since changed employers or become employed by a non-Client
firm, corporation, partnership, association or other entity in a business
decision making role.       “BearingPoint” as used throughout this Agreement
means BearingPoint, Inc. and includes any successor to, and/or subsidiary or
related or affiliated entity of BearingPoint, Inc. with which you become
employed or associated.       “BearingPoint Services” means any services
conducted and provided by BearingPoint during your employment including, without
limitation, management and information technology services.       “Competitive
Business” means any person, firm, corporation, partnership, association or other
entity that offers services competitive to BearingPoint Services. For purposes
of Sections 5(b) and 5(c) above “Competitive Business” means one or more of
those entities, and their successors in interest, specified in Exhibit E.   8.  
Termination and Resignation.

  a.   Your employment is terminable at will and may be terminated with or
without cause and effective immediately upon written notice to your address on
BearingPoint’s records.

  (i)   Upon termination by BearingPoint and subject to the terms and conditions
of this Agreement, you will be entitled to: (1) all earned and unpaid base
salary through your termination date, and (2) any earned and unused personal
days (“Personal Days Payment”).     (ii)   If you are terminated without cause,
BearingPoint will pay you an additional amount of severance pay (“Severance
Pay”) in an amount equal to the difference, if any, between (1) three months’
pay at your then-current base salary and (2) your earned and unused Personal
Days Payment; provided, however, that the payment of such Severance Pay is
contingent upon your timely execution and delivery to BearingPoint of a
Separation and Release Agreement (a “Release”). The Release shall be on the form
designated for such purpose by BearingPoint and shall constitute your binding
unilateral release of all claims that you may have against BearingPoint, any of
its officers, employees, subsidiaries or the officers and employees of a
subsidiary arising from or associated with your employment. In order to be
effective, the Release must be signed by you and returned to BearingPoint no
earlier than the date of the termination of your employment with BearingPoint
and no later than the thirtieth day following such termination of employment. At
any time during the seven-day period following the date on which BearingPoint

- 6 -



--------------------------------------------------------------------------------



 



      receives your Release (the “Revocation Period”), you may revoke the
Release by delivering a written notice of revocation to BearingPoint. If you do
not revoke your Release during the Revocation Period, the Release will become
irrevocable upon the expiration of the Revocation Period.     (iii)   Your
Severance Payment will be made within a period of months equal to the total
number of months’ pay to which you are entitled as Severance Pay, but, in any
event, no later than March 15 of the year following your termination of
employment.     (iv)   All of the payments in this Section 8(a) shall be reduced
by any required and authorized withholding, deductions or other offsets
authorized by this Agreement.

  b.   You may voluntarily terminate your employment with BearingPoint upon
3 months’ prior written notice directed to the BearingPoint People Department.
You hereby agree that this notice is required in order to permit an orderly and
responsible transition of your duties and responsibilities. You will not be
eligible for severance compensation, pay in lieu of written notice, or any other
compensation in the event of a voluntary termination of employment. Unless the
notice period is accelerated by BearingPoint or waived, in part or in whole, in
writing by the Chief Executive Officer (“CEO”), or his or her designee, your
resignation shall be effective at the end of the 3-month notice period. If
BearingPoint elects to accelerate the effective date of your resignation, you
shall not be entitled to any severance compensation or pay in lieu of written
notice compensation. Without limiting any other remedies, if you breach this
Section 8(b), you will pay BearingPoint or its designee 25% of the total
compensation (including salary and bonus) paid or payable to you on an
annualized basis by BearingPoint during the fiscal year in which your breach
occurs. These payments will be made in not less than quarterly cash installments
over the 24 months following your breach. You will not be eligible for severance
or any other payments.     c.   You agree to provide all assistance requested by
BearingPoint in transitioning your duties, responsibilities and Client and other
BearingPoint relationships to other BearingPoint personnel, both during your
employment and after your termination or resignation. You understand and agree
that all announcements or other communications regarding your termination or
departure from BearingPoint and the transition of your work shall be made and
handled exclusively by BearingPoint.     d.   During the term of your employment
and for 18 months after your termination or resignation from BearingPoint, you
agree to notify BearingPoint immediately, in writing, of all offers of
employment received by you from any Competitive Business to perform services or
other duties similar to those which you provide or provided to BearingPoint. In
providing this notice, you shall disclose the identity of the Competitive
Business, the location of the prospective job opportunity and

- 7 -



--------------------------------------------------------------------------------



 



      your proposed duties and responsibilities. You also agree to provide such
notice and consult in good faith with BearingPoint before accepting, directly or
indirectly through an agent or representative, any such offer to ensure
compliance with the covenants contained in Sections 3, 4 and 5 and Exhibit C of
this Agreement. You also agree to provide any prospective employer with timely
written notice that you are under a written employment agreement with
BearingPoint which contains post-employment restrictive covenants restricting
competitive activities.

9.   Mediation and Arbitration. The parties agree that any and all legally
cognizable disputes, claims or controversies arising out of or relating to this
Agreement or causes of action arising from your employment or termination
therefrom (including individual or collective claims for employment
discrimination, harassment, retaliation, wrongful termination, or violations of
Title VII, ADEA, ADA, EPA, FMLA, FLSA, PDA, SARBANES-OXLEY or ERISA or other
federal, state, foreign or local law) shall be submitted to JAMS, or its
successor, for mediation, and if the matter is not resolved through mediation,
then it shall be submitted to JAMS, or its successor, for final and binding
arbitration in Virginia before one arbitrator. Mediation may be commenced by
providing JAMS and the other party a written request for mediation, setting
forth the subject of the dispute and the relief requested. Arbitration with
respect to the matters submitted to mediation may be initiated by filing a
written demand for arbitration at any time following the first mediation session
or 45 days after the date of filing the written request for mediation, whichever
occurs first. Either party may seek equitable relief prior to the mediation or
arbitration to preserve the status quo or to seek relief under Sections 3, 4, 5
and/or Exhibit C of this Agreement. Unless otherwise agreed by the parties, the
mediator shall be disqualified from serving as arbitrator. The arbitration shall
be administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the Award may be entered in any court having
jurisdiction. The arbitrator may, in the Award, allocate all or part of the
costs of the arbitration, including the fees of the arbitrator and the
reasonable attorneys’ fees of the prevailing party.   10.   Survival.
Sections 1(d), 1(e), 2 through 16, and Exhibits C and D shall survive any
termination of this Agreement or your employment (including your resignation).  
11.   Entire Agreement. This Agreement, including Exhibits, is the entire
agreement between you and BearingPoint regarding these matters and supersedes
any verbal and written agreements on such matters. In the event of a conflict
between the main body of this Agreement and the Exhibits, the main body of the
Agreement shall control. This Agreement may be modified only by written
agreement signed by you and the CEO or his or her designee. All Section headings
are for convenience only and do not modify or restrict any of this Agreement’s
terms.   12.   Choice of Law. This Agreement shall be governed by the laws of
the Commonwealth of Virginia. You and BearingPoint consent to the jurisdiction
and venue of any state or federal court in the Commonwealth of Virginia and
agree that any permitted lawsuit may be brought to such courts or other court of
competent jurisdiction. Each party hereby waives, releases and agrees not to
assert, and agrees to cause its affiliates to waive,

- 8 -



--------------------------------------------------------------------------------



 



    release and not assert, any rights such party or its affiliates may have
under any foreign law or regulation that would be inconsistent with the terms of
this Agreement as governed by Virginia law.   13.   Waiver. Any party’s waiver
of any other party’s breach of any provision of this Agreement shall not waive
any other right or any future breaches of the same or any other provision. The
CEO may, in his or her sole discretion, waive any of the provisions of
Sections 1(d), 3, 4, 6, or Exhibit C.   14.   Severability. If any provision of
this Agreement is held invalid or unenforceable for any reason, the invalidity
shall not affect or nullify the validity of the remaining provisions of this
Agreement. If any provision of this Agreement is determined to be overly broad
in duration, geographical coverage or scope, or unenforceable or unreasonable
for any other reason, the parties intend for the restriction to be modified or
reformed so as to be reasonable and enforceable and, as so modified, to be fully
enforced.   15.   Assignment and Beneficiaries. This Agreement only benefits and
is binding on the parties and their respective affiliates, successors and
permitted assigns provided that you may not assign your rights or duties under
this Agreement without the express prior written consent with the other parties.
BearingPoint may assign any rights or duties that it has, in whole or in part,
to other affiliated or subsidiary entities without your consent.   16.  
Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and ambiguous provisions, if any,
shall be construed in a manner that is compliant with or exempt from the
application of Section 409A, as appropriate. This Agreement shall not be amended
or terminated in a manner that would cause the Agreement or any amounts payable
under the Agreement to fail to comply with the requirements of Section 409A, to
the extent applicable, and, further, the provisions of any purported amendment
that may reasonably be expected to result in such non-compliance shall be of no
force or effect.   17.   Counterparts. For convenience of the parties, this
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original for all purposes.

          The parties state that they have read, understood and agree to be
bound by this Agreement and that they have had the opportunity to seek the
advice of legal counsel before signing it and have either sought such counsel or
have voluntarily decided not to do so:

              BEARINGPOINT   EMPLOYEE    
 
           
By:
           
 
 
 
 
 
   
 
           
Title:
           
 
 
 
 
 
     
 
      (Print Employee’s Full Name)      
Dated:
           
 
 
 
 
 
     
 
      (Employee’s ID)    

- 9 -